TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00232-CR



Rhonda Glover, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 3041561, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R


PER CURIAM

Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Richard E. Wetzel, is ordered to tender a brief in this cause no later than November 16,
2006.  No further extension of time will be granted.
It is ordered October 12, 2006. 

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish